Phil L. Hudson and Gertrude Hudson v. Commissioner.Hudson v. CommissionerDocket No. 61391,United States Tax Court1959 Tax Ct. Memo LEXIS 238; 18 T.C.M. (CCH) 62; January 26, 1959*238 RAUMOrder RAUM, Judge: Petitioners on January 9, 1959, filed a "Motion to Amend Findings", requesting that the findings heretofore entered December 23, 1958 (31 T.C. No. 62), be modified in two respects. On consideration of the motion, it is ORDERED: That the request contained in paragraph numbered "1." of the motion be and the same is hereby denied, because the Court is not satisfied that the proposed finding is true. It is further ORDERED: That the request contained in paragraph numbered "2." of the motion is granted, and page 17 of the Findings of Fact is amended by striking the sentence beginning "However, the books * * *" and ending "* * * covering nine units" and inserting in lieu thereof: "However, the books of Hudson Body Company do reveal that in 1951 petitioner advanced $507,200.51 to Jones, J. R. Jones Company and/or Texas Coach Sales Company in 18 transactions covering 219 units; in 1952 he advanced $40,690.83 in two trans-actions covering 17 units; in 1953, $22,931.60 in five transactions covering nine units."